DETAILED ACTION
This non-final Office action is responsive to the application filed October 27th, 2019. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sorting/filtering mechanism” in claim 7;
“means for sending redeemable one-time gifts” in claim 15;
“A sorting/filtering mechanism” in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recite the use of “a sorting/filtering mechanism” for filtering information. It is unclear to the Examiner the structure of the mechanism to provide the filtering of the information within the database. Per the specification, page 10 first paragraph recites, “operatively connected to database is a mechanism for sorting or filtering the information usable by merchant at any given time.” From this statement it is unclear whether the mechanism is hardware or software. 
Claim 15 recites the direct, online marketing system comprising: “means for sending redeemable one-time gifts directly to the present and potential members at 
Claim 1 recites the limitation "the steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 currently depends from subsequent claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Step 1: Independent claims 1 (method), 15 (system), and dependent claims 2-14, and 16-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 15 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward utilizing a direct, online marketing system, the steps comprising: a) providing a database comprising information usable by a merchant, the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information relating to present and potential members of goods and services provided by the merchant; and b) sending one-time redeemable gifts directly to the present and potential members at predetermined times dependent upon the information stored in the database (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “comprising information usable by a merchant, the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information relating to present and potential members of goods and services provided by the merchant; sending gifts to the present and potential members dependent upon the information stored in the database” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a direct, online marketing system; a database; a sorting/filtering mechanism; a merchant dashboard” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the 
In addition, dependent claims 2-14 and 16-20 further narrow the abstract idea and dependent claims 8, 18, and 19 additionally recite “a one-time gift is sent to all members”, “the merchant dashboard displays statistical information”, “an actual count of people who fall within a merchant's selection criteria is displayed on the merchant dashboard” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “merchant dashboard” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “a direct, online marketing system; a database; a sorting/filtering mechanism; a merchant dashboard” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-14; and System claims 15-20 recite “a direct, online marketing system; a database; a sorting/filtering mechanism; a merchant dashboard”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Page 9 third paragraph, Page 12 fifth paragraph, and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “comprising information usable by a merchant, the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information relating to present and potential members of goods and services provided by the merchant; sending gifts to the present and potential members dependent upon the information stored in the database” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to 
In addition, claims 2-14 and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 8, 18, and 19 additionally recite “a one-time gift is sent to all members”, “the merchant dashboard displays statistical information”, “an actual count of people who fall within a merchant's selection criteria is displayed on the merchant dashboard” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “merchant dashboard” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okerlund (U.S 2013/0080239 A1).
Claim 1
Regarding Claim 1, Okerlund discloses the following:

A method for utilizing a direct, online marketing system, the steps comprising [see at least Paragraph 0002 for reference a method for merchants to target and disseminate incentive offers that a customer and/or potential customer registered for an incentive program (program registrant) can access through one or more of a variety of electronic systems and the redemption of said offers by program registrants utilizing an electronic payment instrument;  Figures 1 and 2 and related text regarding the process for distribution and redemption of incentives and the process for the distribution of targeted incentive offers to program registrants] 
providing a database comprising information usable by a merchant, the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information relating to present and potential members of goods and services provided by the merchant [see at least Paragraph 0214 for reference to data utilized by the Incentive Program Manager (IPM) taking a number of forms only some of which are depicted in the databases 
sending one-time redeemable gifts directly to the present and potential members at predetermined times dependent upon the information stored in the database [see at least Paragraph 0196 for reference to once the pool of registrants is selected, the incentive offer is delivered according to the communication method defined by the incentive program system and methods; Paragraph 0196 for reference to the notification of incentive offer eligibility being provided by any number including SMS message or text, email, Smartphone (e.g. iPhone or Droid) app, Voicemail message, website, post, or other method; Figure 2 and related text regarding item 20 ‘Deliver Incentive Offer’]
Claim 2
Regarding Claim 2, Okerlund discloses the following:
the redeemable one-time gifts are selected from a group of items consisting of: a one- time discount; a one-time use gift card; and an offer [see at least Paragraphs 0067-0072 for reference to incentives being delivered in one or more of many forms, such as: cash deposit into a designated bank account, the issuance of a physical check to the customer mailed to their home, a credit applied to a pre-existing debt (such as an existing balance on a credit card), the award of “miles' on airlines, the award of “points' or similar that are used as a medium of exchange for something of value; Paragraph 0172 the system having the ability to issue gift 
Claim 3
Regarding Claim 3, Okerlund discloses the following:
a unique, trackable one-time unique code is assigned to the member for each one-time gift that can be redeemed thereby [see at least Paragraph 0152 for reference to the gift giver receiving a code that can be given to the gift recipient to use online to redeem their gift; Paragraph 0244 for reference to incentives taking the form of coupons with authenticity codes to be read in-store; Paragraph 0291 for reference to the merchant interacting with the IPM to track the performance of those incentive offers over time; Paragraph 0297 for reference to the redemption rate for that specific incentive as well as any associated data being tracked; Figure 20C and related text regarding the ability to track the redemption of incentives] 
Claim 4
Regarding Claim 4, Okerlund discloses the following:
the members are automatically invited by mail or electronic means to redeem at least one one-time gift on at least one predetermined date [see at least Paragraph 0078 for reference to an incentive being defined by a certain data or only being redeemable certain days over a period of time; Paragraph 0196 for reference to the notification of incentive offer eligibility being provided by any number including SMS message or text, email, Smartphone (e.g. iPhone or Droid) app, Voicemail message, website, post, or other method; Figure 2 and related text regarding item 20 ‘Deliver Incentive Offer’; Figure 13 and related text regarding Communication 
Claim 5
Regarding Claim 5, Okerlund discloses the following:
the present or potential members are selected based on information residing in the database, the information being selected from at least one category of information from a group of information consisting of: demographic, personal, and geographical information relating thereto [see at least Paragraph 0191 for reference to the incentive program manager alone or in cooperation with another entity or entities with access to appropriate data, will query one or more databases of information to determine those program registrants that meet the defined parameters; Paragraph 0192 for reference to the incentive recipients being identified by information provided by program registrants through the databases containing customer preferences etc.; Paragraph 0297 for reference to once an incentive offer has been defined by utilizing, for example, criteria depicted in 20E, and once the recipients of that incentive offer have been designated through the criteria exemplified in 20D, the incentives are delivered; Figure 2 and related text regarding item 19 ‘Select Final List of Program Registrants’; Figure 20 and related text regarding the requesting entity defining distribution of the incentive based on criteria outlined in item 20D such as geography criteria, age, sex, income, etc.] 
Claim 6
Regarding Claim 6, Okerlud discloses the following:
the present or potential members are selected based on a predetermined radius of a latitude and longitude location of the merchant, and wherein the predetermined radius is adjustable by the merchant [see at least Paragraph 0273 for reference to geographic data may be utilized to trigger the delivery of incentives; Paragraph 0293 for reference to the merchant being able to define incentive offer parameters for the campaign; Paragraph 0297 for reference to once an incentive offer has been defined by utilizing, for example, criteria depicted in 20E, and once the recipients of that incentive offer have been designated through the criteria exemplified in 20D, the incentives are delivered; Paragraph 0330 for reference to the merchant limits the distribution of the incentive 35A to a specific area; Figure 2 and related text regarding item 19 ‘Select Final List of Program Registrants’; Figure 8 and related text regarding geographic/travel data that is utilized by the IPM in constructing incentive offers; Figure 8C and related text regarding the detection of a customer’s proximity to a merchant and corresponding delivery of the incentive; Figure 20 and related text regarding the requesting entity defining distribution of the incentive based on criteria outlined in item 20D such as geography criteria, age, sex, income, etc.; Figure 35A and related text regarding the GUI for manipulating Geographical Distribution Data]
Claim 7
Regarding Claim 7, Okerlund discloses the following:
providing a sorting/filtering mechanism operatively connected to the database for filtering information therein to provide mailing or email addresses for all members who meet at least one criterion selected from a group of criteria consisting of: estimated family income; size of family; an address of the member; a latitude and longitude location; age of member; gender of member; and other demographic information [see at least Paragraph 0173 for reference to the system allowing for 
Claim 8
Regarding Claim 8, Okerlund discloses the following:
a one-time gift is sent to all members within at least one predetermined radius of a latitude and longitude location of the merchant who have previously purchased a good or service therefrom within a predetermine time period [see at least Paragraph 0078 for reference to the incentives offered being defined on certain 
Claim 9
Regarding Claim 9, Okerlund discloses the following:
repeat redeeming members and the predetermined times at which redeemable one-time gifts are sent directly to the present and potential members are selected from a group of dates consisting of: an anniversary; a holiday; other special events; and a date night [see at least Paragraph 0075 for reference to the IPM using behavioral data such as recurring dates (e.g., indicative of a loved one’s birthday or anniversary) as relevant marketing data that is relevant to the creation of targeted inventive offers to participating customers; Paragraph 0100 for reference to historical spending data (such as purchases related to an anniversary or birthday) allows profile data to associate incentive offers from florists with program registrants that are likely to purchase flowers during the target period facilitating the communication of incentive offers that are likely to be redeemed by the program registrant; Paragraph 0101 for reference to such data are valuable both 
Claim 10
Regarding Claim 10, Okerlund discloses the following:
the merchant can determine valid dates for redeeming each one-time gift [see at least Paragraph 0077-78 for reference to incentive offers being defined by certain terms such as redemption periods including start and end dates, certain hours of the day, etc.; Figure 20 and related text regarding ‘Define Incentive Parameters’ established in 20E including ‘valid dates’ and ‘Define Time Criteria’ which includes ‘Valid days, events, and times’] 
Claim 11
Regarding Claim 11, Okerlund discloses the following:
providing a merchant dashboard for reporting to the merchant, sortable by a predetermined date range, at least one data point selected from a group of data points consisting of: new redeemers; calls driven; social network review actions; website actions; directions to merchant's place of business; gifts redeemed; one-time gifts viewed; one-time gift ratings; and favorites [see at least Paragraph 0322 for reference to a graphical user interface utilized by Merchants to enter data into one or more underlying databases stored on one or more computers in order to facilitate the creation and management of incentive offers and campaigns; Paragraph 0322 for reference to Consumer Targeting Modules being accessed in order to provide information to one or more underlying databases; Paragraph 0324 for reference to the system querying one or more databases for data yields a number of potential participants that fit the merchants desired “target profile' for 
Claim 12
Regarding Claim 12, Okerlund discloses the following:
an actual count of people who fall within a merchant's selection criteria appears in the system [see at least Paragraph 0329 for reference to the selection criteria available to a merchant through the merchant interface including the number of participants that satisfy the set of targeting parameters entered by the merchant; Figure 25D and related text regarding the “No. Recipients meeting criteria’ being displayed on the Merchant Interface] 
Claim 13
Regarding Claim 13, Okerlund discloses the following:
one-time gifts can be searched and sorted by members prior to selecting a one-time gift [see at least Paragraph 0115 for reference to market-specific preferences being provided by the program registrant which allows the program registrant to filter out undesired incentive offers that do not correspond to their preferences; Paragraph 0198 for reference to the program registrant indicating the types of incentive offers that are of interest or may simply rely on certain preset preferences; Figure 3 and related text regarding item 23 ‘Query Database for Incentive Offers Consistent with Location, Date, and other Limitations’; Figure 4 and related text regarding item 27 ‘Query Database for Incentive Offers Satisfying Location and Other Parameters’] 

Regarding Claim 15, Okerlund discloses the following:
A direct, online marketing system, comprising [see at least Paragraph 0002 for reference a system for merchants to target and disseminate incentive offers that a customer and/or potential customer registered for an incentive program (program registrant) can access through one or more of a variety of electronic systems and the redemption of said offers by program registrants utilizing an electronic payment instrument;  Figure 33 and related text regarding the hardware utilized by the system and method]
a database comprising information usable by a merchant, the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information relating to present and potential members of goods and services provided by the merchant [see at least Paragraph 0214 for reference to data utilized by the Incentive Program Manager (IPM) taking a number of forms only some of which are depicted in the databases and/or data accessed in 72-76 (all of which depict exemplar data potentially contained in IPM databases or accessed by the IPM from external sources); Paragraph 0217 for reference to database 74 utilizing location data by analyzing a customer's collective purchase history the system can derive patterns based on the where a purchase physically occurs (where purchases are made at brick-and-mortar merchants); Paragraph 0218 for reference to Location data 74 can also be obtained from, for example, Smart phones that have GPS technology or other location-determination technology imported into it or otherwise enabled (cell tower triangulation/satellite/proximity detectors, including proximity to rf-enabled devises 
means for sending redeemable one-time gifts directly to the present and potential members at predetermined times dependent upon the information stored in the database [see at least Paragraph 0196 for reference to once the pool of registrants is selected, the incentive offer is delivered according to the communication method 
Claim 16
Regarding Claim 16, Okerlund discloses the following:
a sorting/filtering mechanism operatively connected to the database for filtering information therein to provide mailing or electronic addresses for all members who meet at least one criterion selected from a group of criteria consisting of: estimated family income; size of family; an address of the member; latitude and longitude location; age of member; gender of member; preferred date night; wedding anniversary; pet ownership; pet birthdays; and other demographic information [see at least Paragraph 0173 for reference to the system allowing for a participant to “filter” all incentive offers using criteria of their own design; Paragraph 0193 for reference to the incentive program manager (or other filter medium) confirming that the offer is of interest to the identified program registrant; Paragraph 0229 for reference to the IPM filtering unique program registrants; Paragraph 0273 for reference to geographic data that is associated with a program registrant being collected for example a specific program registrants travel patterns throughout their home city, their country, or the world; Paragraph 0275 for reference to personal and demographic data that’s associated with a specific program registrant being collected including age, sex, income, home address, memberships in organizations, telephone number, e-mail address, etc.; Figure 2 
Claim 17
Regarding Claim 17, Okerlund discloses the following:
a merchant dashboard for reporting to the merchant, sortable by a predetermined date range, at least one data point selected from a group of data points consisting of: new redeemers; calls driven; social network review actions; website actions; directions to merchant's place of business; one-time gifts redeemed; one-time gifts viewed; one-time gift ratings; and favorites [see at least Paragraph 0322 for reference to a graphical user interface utilized by Merchants to enter data into one or more underlying databases stored on one or more computers in order to facilitate the creation and management of incentive offers and campaigns; Paragraph 0322 for reference to Consumer Targeting Modules being accessed in order to provide information to one or more underlying databases; Paragraph 0324 for reference to the system querying one or more databases for data yields a number of potential participants that fit the merchants desired “target profile' for receiving an incentive; Figure 25 and 25B for reference to the merchant interface that may be employed to design, implement, and manage one or more targeted 
Claim 18
Regarding Claim 18, Okerlund discloses the following:
the merchant dashboard displays statistical information regarding at least one member's one-time gift redeeming history and zero if no gifts have been redeemed thereby [see at least Paragraph 0133 for reference to the incentive program manager to the merchant providing follow-up in the form of summary statistics such as when a merchant receives an overly high redemption rate from an incentive offer, the merchant may wish to make the next such offer a little less attractive to reduce the amount of a discount or rebate and thus save money or, if the merchant received inadequate redemption, the merchant may wish to target a different demographic, or otherwise alter the incentive offer; Paragraph 0329 for reference to the merchant being presented with a summary of the constructed campaign and summary data; Figure 25 and related text regarding item 25F and 25G which displays summary data on the incentive campaign] 
Claim 19
Regarding Claim 19, Okerlund discloses the following:
an actual count of people who fall within a merchant's selection criteria is displayed on the merchant dashboard prior to launching of the gifts by the merchant [see at least Paragraph 0329 for reference to the selection criteria available to a merchant through the merchant interface including the number of participants that satisfy the set of targeting parameters entered by the merchant; Figure 25D and related text 
Claim 20
Regarding Claim 20, Okerlund discloses the following:
the present and potential members reside within a predetermined geographical radius of a location of the merchant, the geographical radius being adjustable by the merchant [see at least Paragraph 0273 for reference to geographic data may be utilized to trigger the delivery of incentives; Paragraph 0293 for reference to the merchant being able to define incentive offer parameters for the campaign; Paragraph 0297 for reference to once an incentive offer has been defined by utilizing, for example, criteria depicted in 20E, and once the recipients of that incentive offer have been designated through the criteria exemplified in 20D, the incentives are delivered; Figure 2 and related text regarding item 19 ‘Select Final List of Program Registrants’; Figure 8 and related text regarding geographic/travel data that is utilized by the IPM in constructing incentive offers; Figure 8C and related text regarding the detection of a customer’s proximity to a merchant and corresponding delivery of the incentive; Figure 20 and related text regarding the requesting entity defining distribution of the incentive based on criteria outlined in item 20D such as geography criteria, age, sex, income, etc.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund (U.S 2013/0080239 A1) in view of Cragun (U.S 6,622,125 B1).
Claim 14
While Okerlund discloses the limitations above, it does not disclose use of the database is enhanced by artificial intelligence techniques to facilitate predictively marketing to present and potential members.
Regarding Claim 14, Cragun discloses the following:
use of the database is enhanced by artificial intelligence techniques to facilitate predictively marketing to present and potential members [see at least Col 2 lines 55-59 for reference to the sales opportunity neural network responding to customer data received from the customer information device by determining if one or more of the item identifiers in the storage unit corresponds to an item likely to be purchased by one of the customers; Col 4 lines 46-50 for reference to the CPU retrieving and storing data from a memory storage unit which includes a neural network that processes purchase data; Col 18 lines 10-15 for reference to the system providing the predicted sales purchase data to the purchase advisor subsystem and its neural networks and the purchase advisor sub system will segment the purchase items into purchase classes and generate selected sales promotions, such as purchase suggestions; Col 18 lines 17-20 for reference to the selected sales promotions being used on the general customer population or for direct mail campaigns and the like] 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683